Citation Nr: 1547435	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of an increased rating for peripheral neuropathy has been raised by the record in the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An additional examination and medical opinion is needed for the TDIU claim.  First, the September 2009 VA examiner stated that the Veteran's inability to function was predominately due to his non-service connected degenerative joint disease.  The examiner did not, however, provide information on how his service-connected disabilities affect his ability to function in a work environment.  Therefore, the opinion is insufficient because it did not address the legal question to be decided.  See 38 C.F.R. § 4.16.  Next, the Veteran was granted service connection for peripheral neuropathy in his lower extremities after the September 2009 examination and opinion.  He also stated that his neuropathy is worse than at time of his last examination.  The examiner should determine the current severity of neuropathy and its effects on work functioning along with all service-connected disabilities. 


Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA medical records pertinent to the TDIU claim.

2. Schedule the Veteran for an examination and opinion for TDIU.  The examiner should answer the following:

a. How do the Veteran's service-connected coronary artery disease, diabetes, and lower extremity neuropathy affect his functioning?

b. What types of limitations would he experience?  Specifically, would his service-connected disabilities prevent him from working in a job with the same physical requirements as his past work in a grocery store?

When making such a determination, evaluate the current level of lower extremity neuropathy as the Veteran reported his symptoms were worse.  Consider all pertinent evidence of record, including lay statements, and provide rationale for any opinion.    

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






